DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0306472) in view of Park (US 2020/0258913), hereinafter referred to as “913”.
Regarding claim 1, Park discloses touch display device (fig. 2-3) comprising: 
an encapsulation layer (380, fig. 6) disposed on at least a portion of a non-active area (PA, fig. 6) and an active area (DA, fig. 6), 
the encapsulation layer including an inclined portion (see B of encap 380 in fig. 6) located in the non-active area; 
a plurality of touch electrodes (410, fig. 6) located on the encapsulation layer in the active area; a plurality of touch routing lines (411, fig. 6) located on the encapsulation layer in the non-active area, each of the plurality of touch routing lines being electrically coupled to at least one of the plurality of touch electrodes (see fig. 4); and 
a touch planarization film (390, fig. 6) disposed on the encapsulation layer, the touch planarization film being located in at least a portion of an area overlapping the inclined portion of the encapsulation layer, and being located under the plurality of touch routing lines (see fig. 6).  
Park fails to disclose a dam.
913 discloses at least one dam (DM, fig. 4A) located in the non-active area (NAA, fig. 4A), wherein the touch planarization film (FL-1, fig. 4A) is disposed to not extend beyond an outermost boundary of the at least one dam (see fig. 4A).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of 913 in the device of Park. The motivation for doing so would have been to provide the ability prevent the organic layer of the encapsulation film from flowing past the dam parts (913; para. 155). Further wherein the planarization layer creates a flat surface for the active and non-active areas of the display (913; para. 172-73).
Regarding claim 2, Park discloses wherein the touch planarization film comprises: 
a first portion that is planarized (see flat top surface of 390, fig. 6); and 
a second portion that is inclined (see right side and A of 390, fig. 6), the plurality of touch routing lines being located on the first portion of the touch planarization film (fig. 6).  
Regarding claim 3, Park discloses wherein the plurality of touch routing lines are located in an area outside an area overlapping the second portion of the touch planarization film (see 411, fig. 6).  
Regarding claim 4, Park discloses wherein a slope of the second portion of the touch planarization film is greater than a slope of the inclined portion of the encapsulation layer (see fig. 6; wherein the slope of A is greater than the slope of B).  
Regarding claim 5, Park discloses further comprising a plurality of display signal lines (171, fig. 2) located under the encapsulation layer, wherein at least a part of the plurality of 42display signal lines is located in an area overlapping the first portion of the touch planarization film (see flat top surface of 390, fig. 6).  
Regarding claim 6, Park discloses wherein an upper end of the touch planarization film is located at substantially the same level as an upper end of the encapsulation layer (see fig. 6), or is located at a level lower than the upper end of the encapsulation layer (see fig. 6).
Regarding claim 7, 913 discloses wherein the touch planarization film (FL-2, fig. 4B) is located in an area between the active area (AA, fig. 4B) and an outermost boundary of the at least one dam (DM2, fig. 4B).
Regarding claim 18, 913 discloses a plurality of touch pads (PD1 and PD2 in fig. 5A) disposed on the at least a portion of the non-active area (NAA, fig. 5A) and connected to the plurality of touch routing (TSL, fig. 5A) lines (para. 87; wherein the routing wire RL connects to input sensing unit 220, wherein the input sensing unit includes detection line TSL), wherein the touch planarization film (FL, fig. 5A) is disposed excluding the area where the plurality of touch routing lines extends to be connected to the plurality of touch pads (para. 220; wherein the planarization layer FL does not overlap routing wire RL in fig. 5A).
Regarding claim 20, 913 discloses wherein the encapsulation layer (60, fig. 5A) comprises a first inorganic encapsulation layer (61, fig. 5A), an organic encapsulation layer (62, fig. 5A), a second organic encapsulation layer (63, fig. 5A), and
the first inorganic encapsulation layer and the second inorganic encapsulation layer are between the at least one dam (DM3, fig. 5A) and the plurality of touch pads (PDA, PD2 in fig. 5A).

Claim(s) 11-12,14-17 and 19is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0061899) in view of 913.
Regarding claim 11, Oh discloses touch display device (fig. 2) comprising: 
an encapsulation layer (140, fig. 8) disposed on at least a portion of a non-active area (e.g. area right of hole 158, fig. 8) and an active area (e.g. area left of hole 158, fig. 8), the encapsulation layer including an inclined portion located in the non-active area (see inclined 140 in fig. 8); 
a touch buffer film (160, fig. 8) located on the encapsulation layer; 
a plurality of touch electrodes (152e, fig. 8) and a plurality of touch routing lines (156, fig. 8), the plurality of touch electrodes and the plurality of touch routing lines each disposed on the touch buffer film (fig. 8); and 
43a touch planarization film (196a, fig. 8 and para. 94) disposed in the non-active area and disposed between at least a portion of the inclined portion of the encapsulation layer and the touch buffer film (see fig. 8).
at least one dam (160, fig. 8) located in the non-active area (see fig. 8).
Oh fails to disclose wherein the touch planarization film does not extend beyond the dam.
913 discloses at least one dam (DM, fig. 4A) located in the non-active area (NAA, fig. 4A), wherein the touch planarization film (FL-1, fig. 4A) is disposed to not extend beyond an outermost boundary of the at least one dam (see fig. 4A).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of 913 in the device of Park. The motivation for doing so would have been to provide the ability prevent the organic layer of the encapsulation film from flowing past the dam parts (913; para. 155). Further wherein the planarization layer creates a flat surface for the active and non-active areas of the display (913; para. 172-73).
Regarding claim 12, Oh discloses wherein at least some of the plurality of touch routing lines are located in an area overlapping the touch planarization film (see 156, fig. 8).  
Regarding claim 14, Oh discloses a portion of the touch planarization film is an inclined portion (see right inclined side of 196a, fig. 8), and a slope of the inclined portion of the touch planarization film is greater than a slope of the inclined portion of the encapsulation layer (fig. 8; wherein the slop of the right inclined side of 196a is greater than the right inclined side of encap layer 144).
Regarding claim 15, Oh discloses wherein the plurality of touch routing lines (156, fig. 8) are located in an area outside an area overlapping the inclined portion of the touch planarization film (fig. 8).  
Regarding claim 16, Oh discloses wherein at least some of the plurality of touch routing lines are disposed along a surface of the inclined portion of the encapsulation layer (see horizontal portions of 186, fig. 6C located between the dam 160 and the hole 158).  
Regarding claim 17, Oh discloses wherein at least one of the plurality of touch routing lines comprises: 
a first portion (156, fig. 8) located in an area overlapping the touch planarization film; and 
a second portion located on the inclined portion of the encapsulation layer (see horizontal portions of 186, fig. 6C located between the dam 160 and the hole 158).
Regarding claim 19, 913 discloses a plurality of touch pads (PD1 and PD2 in fig. 5A) disposed on the at least a portion of the non-active area (NAA, fig. 5A) and connected to the plurality of touch routing (TSL, fig. 5A) lines (para. 87; wherein the routing wire RL connects to input sensing unit 220, wherein the input sensing unit includes detection line TSL), wherein the touch planarization film (FL, fig. 5A) is disposed excluding the area where the plurality of touch routing lines extends to be connected to the plurality of touch pads (para. 220; wherein the planarization layer FL does not overlap routing wire RL in fig. 5A).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 913 in further view of Oh (US 2018/0061899).
Regarding claim 8, Park fails to disclose a touch buffer film.
Oh discloses further comprising a touch buffer film (166, fig. 8) disposed between the touch planarization film (196a, fig. 8 and para. 94)and the plurality of touch routing lines (156, fig. 8).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Oh in the device of Park. The motivation for doing so would have been to provide the ability to minimize the parasitic capacitance between touch lines and the display lines (Oh; para. 77). Overall to decrease signal noise for a better user experience.  
Regarding claim 9, Oh discloses wherein the touch buffer film (166, fig. 8) is further located between the encapsulation layer (140, fig. 8) and the plurality of touch electrodes (152e, fig. 8) in the active area (active area including 152e in fig. 8).  
Regarding claim 10, Park fails to disclose a touch protective film.
Oh discloses further comprising a touch protective film (176, fig. 8) disposed on the plurality of touch electrodes (152e, fig. 8) and the plurality of touch routing lines (156, fig. 8), wherein the touch planarization film (196a, fig. 8) is located in an area overlapping an area in which the touch protective film is disposed (fig. 8). 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Oh in the device of Park. The motivation for doing so would have been to provide the ability to protect the touch elements from moisture and shorting (Oh; para. 91).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of 913 in in further view of Park.
Regarding claim 13, Oh fails to disclose wherein the thickness of the planarization film increases from left to right.
Park discloses wherein a thickness of the touch planarization film located under a touch routing line most adjacent to the active area among the plurality of touch routing lines is less than a thickness of the touch planarization film located under a touch routing line located farthest from the active area among the plurality of touch routing lines (see fig. 3; wherein the planarization film increases in thickness from the left to the right of the signal lines 411).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Park in the device of Oh. The motivation for doing so would have been to provide the ability have a planarization layer covering the encapsulation layer to planarize an encapsulation layer as it decreases in thickness (Park; para .74-75; wherein the device is planarized for placement of touch signal lines and uniformity).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628